DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1, 2, 10, 11, 15, 16, 19, and 20 are objected to because of the following informalities:  
Claim 1: line 7, “configured provide” should change to “configured to provide”; line 9, “sector;” should change to “sector; and”; line 10, “station..” should change to “station.”
Claim 2: line 3, “blocks” should change to “blocks.”
Claim 10: a duplicate of claim 9. 
Claim 11: line 4, “domain;” should change to “domain; and”; line 10, “block . .” should change to “block.”
Claim 15: a duplicate of claim 14. 
Claim 16: line 6, “configured provide” should change to “configured to provide”; line 9, “block;” should change to “block; and”; line 10, “station..” should change to “station.”
Claim 19: line 2, “signal” should change to “signal.”
Claim 20: a duplicate of claim 19. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites claim element “a response signal” in both line 5 and line 7. It is unclear which element, “the response signal” in line 9, refers to.  
Independent claims 6, 11, and 16 all recite similar limitation and are rejected for the same reason.  The same rejection is applicable to dependent claims 2-5, 7-10, 12-25, and 17-20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 6-10 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ratasuk et al. (US 2007/0258540 A1), hereinafter “RATASUK”.
	Regarding claim 6:
RATASUK discloses a mobile station apparatus (Fig. 2, 200) comprising: 
a receiver (Fig. 2, 208) configured to receive, from a base station (Fig. 1, 140), allocation information indicating a plurality of uplink resource block(s) (Fig. 12, 1204, Para. [0036], [0054], uplink resource units); and 
a processor (Fig. 2, 202) configured to obtain from the base station a response signal (Fig. 8, 802, Fig. 12, 1214, acknowledgement) for data mapped on the uplink resource block(s) (Fig. 12, 1208, 1210), the response signal being obtained using a first coding (Para. [0046]-[0047], spreading sequence/sequence spreader, Fig. 7, 702, Fig. 8, 804) for the mobile station in a first cell or first cell sector, the first coding being different from a second coding used by the base station for a response signal in a neighboring cell or neighboring cell sector (Para. [0046], “each sequence spreader of the multiple sequence spreaders 7021-702N is associated with a UE, such as UEs 101, 102, or a group of UEs), the response signal being mapped to a resource of downlink based on an index of allocated plurality of uplink resource blocks (Fig. 12, 1206, Para. [0024], [0037], [0054]).
Regarding claim 7:
RATASUK further discloses wherein the first coding and the second coding are interference reduction codings (Para. [0046]-[0047], spreading sequence/sequence spreader, Fig. 7, 702, Fig. 8, 804).
	Regarding claim 8:
RATASUK further discloses wherein the first coding and the second coding are spreading coding blocks (Para. [0046]-[0047], spreading sequence/sequence spreader, Fig. 7, 702, Fig. 8, 804).
	Regarding claims 9 and 10:
RATASUK further discloses the response signal is an ACK or NACK signal (Fig. 7, ACK/NACK, Fig. 8, 802).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, and 11-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ratasuk et al. (US 2007/0258540 A1), hereinafter “RATASUK”, in view of Kim et al. (US 2005/0135324 A1) hereinafter “KIM”.
Regarding claim 1:
RATASUK discloses a base station apparatus (Fig. 1, 140) comprising: 
a processor (Fig. 1, 142) configured to: allocate, to a mobile station (Fig. 1, 101), a plurality of uplink resource block(s) (Fig. 12, 1204, Para. [0036], [0054], uplink resource units); provide a response signal (Fig. 8, 802, Fig. 12, 1214, acknowledgement) for uplink data (Fig. 12, 1208, 1210) for a mobile station (Fig. 1, 101) in a first cell or first cell sector (Fig. 1, 110) using a first coding (Para. [0046]-[0047], spreading sequence/sequence spreader, Fig. 7, 702, Fig. 8, 804), the first coding being different from a second coding with which the processor is configured provide a response signal in a neighboring cell or neighboring cell sector (Para. [0046], “each sequence spreader of the multiple sequence spreaders 7021-702N is associated with a UE, such as UEs 101, 102, or a group of UEs”); 
a transmitter (Fig. 1, 146) configured to transmit the response signal to the mobile station (Fig. 8, 814).
RATASUK does not disclose the plurality of uplink resource blocks being consecutive in a frequency domain.
KIM teaches allocating a plurality of uplink resource blocks consecutive in a frequency domain (Abstract, Para. [0037], [0050], [0121]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of RATASUK in light of the teaching by KIM to include the feature that the plurality of uplink resource blocks being consecutive in a frequency domain, in order to enhance channel estimation performance and coherent detection in the uplink.
Regarding claim 2:
RATASUK in view of KIM further discloses wherein the response signal is mapped to a resource of downlink based on an index of the allocated plurality of uplink resource blocks (Fig. 12, 1206, Para. [0024], [0037], [0054]).
Regarding claim 3:
RATASUK in view of KIM further discloses wherein the first coding and the second coding are interference reduction codings (Para. [0046]-[0047], spreading sequence/sequence spreader, Fig. 7, 702, Fig. 8, 804).
	Regarding claim 4:
RATASUK in view of KIM further discloses wherein the first coding and the second coding are spreading coding blocks (Para. [0046]-[0047], spreading sequence/sequence spreader, Fig. 7, 702, Fig. 8, 804).
	Regarding claim 5:
RATASUK in view of KIM further discloses the response signal is an ACK or NACK signal (Fig. 7, ACK/NACK, Fig. 8, 802).
Regarding claims 11-20:
	Claims 11-20 are directed to claim limitations similar to those recited in claims 1-5.  The same portions of the cited references and rationales set forth in the rejections of claim 1-5 are also applicable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/Primary Examiner, Art Unit 2465